Appeal from an order and judgment (one paper) of the Supreme Court, Oneida County (Bernadette T. Romano, J.), entered September 23, 2008 in a proceeding pursuant to article 81 of the Mental Hygiene Law. The order and judgment, among other things, appointed respondent as the guardian of the person and property of Caesar A., an alleged incapacitated person.
It is hereby ordered that the order and judgment so appealed from is unanimously affirmed without costs. Present—Hurlbutt, J.P, Martoche, Fahey, Garni and Pine, JJ.